DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: figure 1;
Species B: figure 2;
Species C: figure 3;
Species D: figure 4;
Species E: figure 5; and
Species F: figure 6.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-F lack unity of invention because even though the inventions of these groups require the technical feature of:
an n-type semiconductor layer that comprises a Ga2O3-based single crystal and a plurality of trenches opening on one surface; 
a gate electrode buried in each of the plurality of trenches; 
a source electrode connected to a mesa-shaped region between adjacent trenches in the n-type semiconductor layer; and 
a drain electrode directly or indirectly connected to the n-type semiconductor layer on an opposite side to the source electrode,
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sasaki et al. (US 2014/0217405 A1) (“Sasaki”).  
Regarding claim 1, Sasaki teaches at least in figure 4:
an n-type semiconductor layer (3) that comprises a Ga2O3-based single crystal (¶ 0079) and a plurality of trenches opening on one surface (while figure 4 shows a single trench it would have been obvious to one of ordinary skill in the art that they could have duplicated the single transistor, and its trench, shown in figure 4 to make a plurality of transistors with said trench); 

a source electrode (32) connected to a mesa-shaped region between adjacent trenches in the n-type semiconductor layer (See figure below, where it would have been obvious to have a plurality of devices connected together to increase the current capacity of the combined device.) ; and 
a drain electrode (35) directly or indirectly connected to the n-type semiconductor layer (3) on an opposite side to the source electrode (32).

    PNG
    media_image1.png
    257
    682
    media_image1.png
    Greyscale


Examiner note:
Examiner is aware that Applicant Tamura Corp, and inventor Kohei Sasaki are aware of several references discussing β-Ga2O3 transistors. Examiner is aware of at least two U.S. Applications 15/182,688 (U.S. Pat. No. 10,249,767), and 14/343,367 (U.S. Pat. No. 9,437,689). Examiner expects Applicant will fulfil their duty under 37 CFR 1.56 in submitting references for both these US applications, and for their foreign applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822